UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1144



ORVILLE LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


JANET RENO, Attorney General; RICHARD L.
WILLIAMS, District Court Judge; WILLIAM S.
COHEN, Secretary of Defense,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-722-A)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orville Lewis, Jr., Appellant Pro Se. Dennis Edward Szybala, As-
sistant United States Attorney, Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orville Lewis, Jr., appeals the district court’s order dis-

missing the action alleging age discrimination in employment.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Lewis v. Reno, No. CA-98-722-A (E.D. Va.

Dec. 7, 1998).*   We grant the motion to amend the certificate of

service and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 4, 1998, the district court’s records show that it was
entered on the docket sheet on December 7, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2